PER CURIAM.
We affirm the trial court’s order denying appellant’s motion for postconviction relief. Appellant contends that his counsel was ineffective in failing to investigate the case, failing to move to suppress evidence seized in a search, and failing to take depositions or prepare for trial. He attaches a letter from counsel indicating that appellant’s father retained counsel for the sole purpose of negotiating a plea. Therefore, the record suggests that counsel failed to investigate the case. However, he has not shown how counsel’s various failures would have resulted in the prejudice required under the analysis of Strickland v. Washington, 466 U.S. 668, 686-87, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
We commend the trial court for its thorough analysis of each of the issues in this case, which has facilitated our review.
Affirmed.
STONE, WARNER and HAZOURI, JJ., concur.